Title: From George Washington to Robert Dinwiddie, 10 July 1757
From: Washington, George
To: Dinwiddie, Robert

 

To Governor DinwiddieHonble Sir,
[Fort Loudoun] July 10th 1757.

I received your Honors letter of the 27th ultimo by Jenkins. The whole of the Militia from the adjacent counties that arrived here did not amount to more than 170 men: One half of those were unarmed, and the whole without ammunition or provisions. I detained such as were fit for Service, and discharged the rest; with threats to acquaint your Honor with the naked manner in which they came out. We have at this time about 50 of the Militia from Fairfax, 20 from Culpeper, and 40 from this county, at different posts employed in scouting, and assisting the inhabitants in harvesting.
The Letters I had from Colo. Stanwix only informed me, that he had determined (and agreeably to that determination, had procured waggons and every thing in readiness) to march to this place which, upon the first intelligence from Captn Dagworthy, he intended to make the general Rendezvous; and stand, until proper measures cou’d be concerted—That he approved much of the steps I had taken; and of the council of war held here. And that, upon the second advice, he had dismissed his waggons, and intended to remain at his camp near Carlyle—This is the purport of what he has written to me, except in answer to a letter of mine concerning Bat-men, which I desired to have certified by himself—as your Honor seemed to imagine I intended an imposition, in setting down the allowance due to the officers of the Virginia Regiment.
As your Honor was pleased to make the Regulars a precedent for reducing our Bat-men; we hope you will also do it for establishing an allowance for the expence of keeping them, and for affording the other allowances of Waggons, &c. to transport the Officers Baggage and necessaries (which hitherto has always been done at their own private cost).
I send your Honor the original writing under Colo. Stanwix’s own hand, as it came to me annexed to his letter—I forgot to mention before, that Colo. Sta[n]wix also wrote me, he had received advice from Colo. Wiser, that the Garrison of Fort Augusta, at Shamoken, apprehended an attack: because some Indians

who had just come in reported, that the french and indians had cut a large road within 10 miles of that fort. This letter was dated the 16th ulto and the Colonel observed, that he shou’d wait for further intelligence, before he moved.
There are 209 Draughts at this place; great numbers deserted before they got here, and some since: and, unless the civil and military Officers in the respective counties will exert themselves in apprehending these fellows, and severe examples are made of some (as warning to others) we shall not be able to keep a man; notwithstanding I take every precaution I possibly can, to prevent this infamous practise—Very few of the Draughts have arms; I have several Smiths employed in repairing the old ones in store here, which can scarcely be made serviceable—They can not be completed with Bayonets and cartouch-boxes. It was not ’till lately, I have been able to procure an Armourer; altho’ I had used my best endeavours to do so these 8 months past. That the Draughts may not be useless (thro’ the want of arms) I shall employ them on the public works until your Honors pleasure, on this head, is known.
I think it my duty to represent, that the contractors or Commissaries, who are to lay in provisions for the forces of this Colony for the ensuing year, shou’d be immediately appointed; as the season for engaging Beef is fast approaching, and the Pedlars and Butchers from Pennsylvania, are coming amongst the Settlers for the purpose of buying.
After the arrears of the Regiment [(]for which I am answerable) are paid off; it is necessary I shou’d have a fund of money lodged in my hands, to answer the contingent Expences of the Service.
I have acquainted many people with the answer your Honor gave to my representation in behalf of the accompts of the Indians—They are greatly dissatisfied at the thoughts of going to Williamsburgh; and I believe it will be attended with such bad effects, that no services of a similar kind, will ever again be done by them on the most urgent occasion.
I wou’d, therefore, to prevent this  which may be very injurious in its consequences, beg leave humbly to recommend, that some person should be appointed to take in and adjust, if not to pay off, all these accompts; and at the same time wou’d mention Captn Gist for this Duty: Because I understand Mr

Atkin intends to give him the management of all matters that relate to the Indians on this quarter; and it will therefore be consistent with his office.
I now enclose two receipts which I presented to your Honor in Williamsburgh, for money which Capt. Mercer laid out for Moccasons for the Indians. The Committee refused having any thing to say to them; because the money was to come properly out of a fund, of which your Honor has the management alone: & desired me to apply to you for it; and if your Honor remember, you returned for answer, that there was no money in your hands: offering at the same time a warrant upon the Speaker for it; which I did not take, as he had before assured me, there was no money in the Treasury.
I hope you will be kind enough to send it now by Jenkins, as it is very much wanted: I shou’d be glad to know whether your Honor intends to continue Jenkins’s pay?
Two Officers have desired leave to resign, since I wrote you last, namely Lt Eustace and Ensign Pert.
I have received 2,000£ of the Speaker, to pay the Draughts: We are greatly at a loss how to proceed, wanting the mutiny & desertion Bills (passed by the last Assembly:) and I shou’d be very glad to know what reward the Assembly have given for apprehending deserters; and in what manner payment is to be made.
It is not in my power to send your Honor a return of our strength, because I have not received the returns from the Officers at the detached posts. There is however, but little alteration from that of may.
Since writing the above, 70 more Draughts out of 95 that marched from Fredericksburgh on wednesday last, are arrived here; the rest deserted. When the whole have joined the Regiment, I shall, if your Honor is pleased to signify it as your desire, send you the number I receive from each county; and, if you require a return yet more particular, will transmit the names of each man. I am your &c.

G:W.

